Appeal, insofar as taken from that part of the Appellate Division order that affirmed so much of Supreme Court’s order as denied appellants’ cross motion to amend the complaint and dismissed appellants’ appeal from so much of Supreme Court’s order as denied appellants’ motion for reargument, dismissed, *1036without costs, by the Court of Appeals, sua sponte, upon the ground that such part of the Appellate Division order does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.